Case: 1:20-cv-00036 Document #: 11 Filed: 01/13/20 Page 1 of 2 PagelD #:28

AO 440 (Rev. 05/00) Summons in a Civil Action

UNI

 

 

 

 

 

 

 

 

 

 

SE
KELLY M. BRENEISEN

CASE NUMBER: 1:20-cv-00036

V. ASSGNEOIUE py Mary M. Rowland

SPECIALIZED LOAN SERVICING LLC;

DESIGNATED
EQUIFAX INFORMATION SERVICES . :
LEC AND TRANS UNION LLC. MAGISTRATE JUDGE: Hon. Gabriel A. Fuentes

TO: (Name and address of Defendant)

SPECIALIZED LOAN SERVICING LLC
C/O REGISTERED AGENT

UNITED AGENT GROUP INC.

350 8S. NORTHWEST HWY, #300

PARK RIDGE , IL 60068

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Joseph 8. Davidson

Sulaiman Law Group, Ltd.

2500 South Highland Ave., Suite 200
Lombard, Illinois 60148

. La : 2 ; .
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for

the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

LemaLom

January 7, 2020

 

(By) DEPUTY CLERK DATE

 

 
Case: 1:20-cv-00036 Document #: 11 Filed: 01/13/20 Page 2 of 2 PagelD #:29

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00036

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Kelly Breneisen v Specialized Loan Servicing, LLC

was received by me on (date) 01/07/2020

C1 I personally served the summons on the individual at (place) 350 S. Northwest Hwy, #300, Park Ridge, IL

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address: or

Ah T served the summons on (name of individual) — Christine isley , who is
designated by law to accept service of process on behalf of ‘name of organization)

Specialized Loan Servicing, LLC On (date) 01/08/2020 > or

( | returned the summons unexecuted because ; or

 

1 Other (specify):

My fees are § for travel and $ for services, for a total of $

oe a __9.00

 

I declare under penalty of perjury that this information is true.

Date: 01/08/2020, . AL DD

Server's signature

Glenn David - Process Server
Printed name and title

R.O.S. Consulting, Inc.

23900 W. Industrial Dr. South, Suite 3, Plainfield, IL 60585
117-001339

- Server 's address

Additional information regarding attempted service, etc:
